IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELA\X/'ARE,

V.

Case NO. 1802012685
PAIGE ]. BLAKE,

\_/\/\_/\/\_/\/\/

Defendant.
Submitted: Match 8, 2019
Decided: April 26, 2019
Stephen McCloskey, Esquire ]onathan Layton, Esquire
Deputy Attorney General Gonser and Gonser P.A.
820 N. French Stteet, 7th Floor 14 Ashley Place
\Wilmington, DE 19801 Wi]mington, DE 19804
Az‘z‘om@/for !he Smte ofDe/au/are Az‘fom@)for D(y@ndanf

MEMORANDUM OPINION AND ORDER ON DEFENDANT’S MOTION FOR
SENTENCE AS A FIRST DUI OFFENSE

sMALLs, c.J.

This matter is before the Court on Defendant’s Motion To Be Sentenced As A First
Offender Under the Delaware Motor Vehicle Statute 21 De/. C. § 4177(d) (1). This Motion is
opposed by the State on the basis that Defendant Was convicted in the State of Maryland on
March 18, 2015, for an offense of driving While under the influence of alcohol. Defendant
Was sentenced under the Maryland Probation Before Judgment statute. Therefore, the State
argues that this the present conviction under DelaWare’s driving While under the influence of
alcohol statute constitutes a second offense under 21 De/. C. § 4177(d)(2).

FACTS & PROCEDURAL HISTORY
On May 18, 2015, Defendant pled guilty in the District Court of Maryland,
Worchester County, to driving While under the influence of alcohol per se (the “l\/laryland
DUI”), and entered a probation before judgment program. Defendant successfully completed
the program on September 25, 2015.

On February 20, 2018, Defendant Was charged in this Court With driving under the
influence of alcohol and other related offenses1 A bench trial vvas held on October 8, 2018,
at the conclusion of Which Defendant Was found guilty of driving under the influence of
alcohol (the “DelaWare DUI”).

On January 11, 2019, Defendant Was scheduled to appear before this Court for
sentencing on the Delaware DUI. However, at the request of the parties, sentencing Was

continued and the parties Were afforded opportunity to submit briefing on the issue of Whether

 

Defendant was also charged with: leaving the scene of property collision accident, in violation of 21 De/.
C. § 4201(a); reckless driving, in violation of 21 De/. C. § 4175(a); failure to have insurance identification in
possession, in violation of 21 De/. C. § 2118(p)(1); failed to remain Within a single lane, in violation of 21
De/. C. § 4122(1>; and, failure to report a collision involving alcohol or drugs, in violation of 21 De/. C. §
4203(a) (3). Defendant Was found not guilty of these companion charges

2

the Maryland DUI constitutes a first offense for purposes of sentencing Briefing Was
completed on March 8, 2019, and the Court took the matter under advisement.
PARTIES’ CONTENTIONS

It is the State’s position that the Maryland DUI constitutes a first offense because it
falls Within the definition of a “prior offense” as set forth in DelaWare’s driving under the
influence statute. As such, the State avers, the conviction on October 8, 2018, constitutes a
second offense and Defendant must be sentenced as a second-time offender. Defendant, on
the other hand, argues that, under DelaWare’s probation before judgment statute, the Maryland
DUI does not constitute a “previous conviction.” Thus, Defendant contends, the Delaware
conviction is a first offense under Delavvare law and Defendant must be sentenced as a first-
time offender.

DISCUSSION

The provisions of the Motor Vehicle Code do not provide discretion in the imposition
of sentences for DUI offenses.2 Rather, the statutory scheme set forth in 11 Del. C. § 4177
(the “DUI Statute”), imposes strict, mandatory penalties for offenses, escalating in severity for
repeat offenders3 This structure provides that a first offense requires a penalty of a fine not
less than 3500 and/ or imprisonment up to a period of 12 months.4 Thereafter, for a second
offense Which occurs Within 10 years of the first offense, the DUI Statute requires the

imposition of a minimum fine of $750 and at least 60 days imprisonment.5

 

2 See State a Laboy, 117 A. 3d 562, 565 (Del. 2015) (“ The DUI statute provides specific, mandatory penalties
for DUI offenders”).

3 See z'd.

4 21 De/. C. §4177(d)(1).

5 21 De/. C. §4177(d)(2).

Section 4177B(e) (1) of the DUI Statute sets forth specific categories of offenses Which
constitute a “prior conviction,” including
(a) A conviction or other adjudication of guilt or delinquency pursuant to §

4175(b) or § 4177 of this title, or a similar statute of any state or local
jurisdiction, any federal or military reservation or the District of Columbia;

(d) A conditional adjudication of guilt, any court order, or j any agreement
sanctioned by a court requiring or permitting a person to apply for, enroll in
or otherwise accept first offender treatment or any other diversionary
program under this section or a similar statute of any state, local jurisdiction,
any federal or military reservation or the District of Columbia.6
Defendant’s argument in favor of sentencing as a first-time offender relates only to
subsection (a) of § 4177B(e)(1). Defendant contends that under Delaware’s probation before
judgment statute, 11 De/. C. § 4218 (or, the “PB] Statute”), the Maryland DUI Would not
constitute a “previous conviction,” as the successful completion of a PB] program results in a
discharge “Without judgment of conviction,” at Which time the charges are eligible for
expungement Therefore, Defendant eXtrapolates, had the Maryland DUI played out in
Delavvare, there Would be no record of that charge at this stage; thus, the later-incurred
Delavvare DUI Would constitute a first offense.
Defendant’s position is premised on the supposition that Maryland’s probation before
judgment statute can be transposed into Delaware’s PB] Statute. The Court finds this
argument to be unpersuasive, as Defendant fails to take into consideration the provisions of

Delaware’s PB] Statute Which exclude first-time DUI offenders from the PBJ program.

Unlike DelaWare, Maryland’s probation before judgment statute encompasses first-time

 

6 21 Del. C. § 4177132014 WL 1312742, ar *2 (Dei. super Feb. 28, 2014).
14 2014 WL 1677971, at *3 (Del. com Pi. Aprii 24, 2014).

6